Waties, J.,
delivered the opinion of all the judges, except Bay, J., absent, sick. The deed of assignment contains no covenant of warranty; nor does it specify any particular quantity oí interest which the plaintiff was entitled to assign ; but contains a general assignment of all her right of dower in the tract mentioned. The defendant seems to have bought her claim of dower, more or less, upon a speculation, and is not entitled in law or equity to reclaim any of the price stipulated to be paid.
New trial refused.